Citation Nr: 1646894	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial, compensable evaluation for erectile dysfunction associated with prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had over 26 years of active duty service ending with his retirement in July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado in which the RO granted a claim of service connection for erectile dysfunction and assigned a noncompensable rating, effective December 19, 2008, the date of claim.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in October 2015; the transcript has been associated with the record.  The record was held open for 60 days until December 27, 2015 to allow the Veteran to submit additional evidence.  

In October 2015, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  As such, the Board may properly consider this evidence.

At the October 2015 Board hearing, it appears that the Veteran was raising the issue of entitlement to service connection for depression as secondary to his service-connected erectile dysfunction.  However, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As a final preliminary matter, the Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.  The Board observes that the Veteran's service-connected erectile dysfunction is already compensated for an inability to perform sexual intercourse with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  Nevertheless, in his statements of record at the Board hearing, the Veteran asserted that he has total impotence as well as deformity of the penis following September 2008 surgery for his prostate cancer.  Under the applicable rating criteria, a 20 percent evaluation is warranted for penis deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.     

The Veteran was afforded a VA examination in February 2009.  On physical examination, there was no evidence of penis deformity.  However, a September 2009 private record showed that the Veteran reported experiencing penile length loss as a result of the surgery, which the examiner noted was a well-known complication.  On examination, the examiner observed a palpably normal penis that did seem to have some fibrotic plaques in the distal aspects.  Moreover, in an October 2015 statement, the Veteran's wife also reported that the Veteran's penile deformity was due to loss of penile length. 

The Veteran and his wife are competent to report and describe a penis deformity.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, based on the current record, it is unclear whether the Veteran suffers from a penis deformity for VA rating purposes.  As such, the Board finds that he should be afforded another medical examination to obtain the medical information needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-erectile dysfunction.  The electronic record, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted. 

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected erectile dysfunction.  Specifically, the examiner should note the presence or absence of deformity of the penis, to include whether loss of penile length is considered a deformity.  

In proffering this opinion, the examiner should consider the Veteran's and his wife's lay statements, their assertions, and description of deformity.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






